department of the treasury internal_revenue_service te_ge eo examinations mc dal commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address org address date date taxpayer_identification_number form tax_year ended person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code your nonmember income exceeds the nonmember threshold as outlined in public law and sec_501 accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code effective january 20xx you have agreed to the change in income_tax on form_1120 for the tax period shown above for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mc 4923chi s dearborn street room chicago il taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lf a if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended december legend org organization name xx date co-1 company issue does org continue to qualify for exemption under internal_revenue_code sec_501 given that it receives more than of its income from the general_public on a recurring basis facts the org the org was granted exemption as a social_club exempt from federal_income_tax under internal_revenue_code sec_501 its purposes as stated in its articles of incorporation dated july 19xx are the object for which it is formed is to promote social intercourse and athletic sports and to acquire and grounds club home and appurtenances necessary to these objects the org’s hours of operation are the following days monday tuesdays wednesday thursdays saturdays sundays llam- 8pm 8am - 8pm 8am - 8pm 8am - 8pm 8am 8pm 8am - 8pm the org 1s normally open april through october however due to severe flooding the golf course was only open april 20x x through august 20xx rental for banquets all year round the org house was available for the org’s principal activity is providing facilities and services for the pleasure and recreation of its members and their guests they operate a restaurant and bar banquet hall and maintain a golf club the org allows nonmembers to attend their club’s facilities and rent the banquet hall for weddings bridal showers anniversary parties and other parties the org allows the co-1 who is a member of the org to conduct an annual football fundraiser the football fundraiser is open to the public and has been conducted in prior and subsequent years during the examination it was determined that the org complied with the record- keeping requirements of revproc_71_17 1971_1_cb_683 in regards to the nonmember income generated from the golf club and the banquet hall however the organization was not in compliance pertaining to the football fundraiser in addition the org receives income from outside its membership based on examination of the org’s form_990 return for the period ending december 20x x and december 20xx and review of their books_and_records the form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886-a name of taxpayer schedule no or exhibit year period ended december 20xx explanation of items org ein percent of gross_receipts from nonmember use of facilities exceeded for the year of the exam as well as for the prior year while investment_income was less than for all years these receipts are noted in the following chart 20xx12 20xx12 total club activities-member club activities-nonmember golf course income banquet income food ligqour income football fundraiser total club activities- nonmember membership dues and assessments interest on savings and temporary cash investments total nonmember income total nonmember investment_income total income nonmember - a c total nonmember investment - b c a c based on conducting a two year analysis of gross_receipts it has been noted that the organization received and during tax years ending december 20x x and december 20xx respectively the gross_receipts received by your organization are well over the threshold permitted in public law based on the books_and_records the banquet hall rental represented and of the nonmember income for the years ended december 20xx and december 20xx respectively as demonstrated in the following chart ‘ of banquet hall total year period ended nonmember banquet hall income income of nonmember 20xx 20xx income income law organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the form 886-a rev department of the treasury - internal_revenue_service page -2- form 886-a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended december 20xkx activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 a reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and 1s not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org ein d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such dealings with the general_public and the receipt of income there from does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c of the code revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income there from does not inure to members revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure if a club exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org ein the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 e e e e the actual percentage of nonmember receipts and or investment_income frequency of use of the club facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sess c b big_number purposes for which the club’s facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived from nonmembers unless set_aside subsidize the club’s activities for members and result in inurement within the meaning of sec_501 taxpayer's position the org agtees that organization no longer qualifies for exempt status under sec_501 c and will sign the form_6018 government's position an organization exempt from federal income taxes as described in sec_501 must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members org has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least three years the nonmember receipts are earned throughout the year there was no one single or unusual event that caused the club to exceed the threshold org’s rental of its facility during the year represent sec_64 of the total of nonmember income not to mention the nonmember income generated from green fees cart fees and rider fees based on the large percentages of gross nonmember income to total gross_receipts of the club le and as noted in the above table which exceeds the limitation of as set forth by sec_501 for each of these years it is the government’s position that the org is form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org ein no longer operated exclusively for the pleasure and recreation of it’s members and is not exempt under sec_501 the banquet hall rental alone represented of the nonmember income which further demonstrates the profit_motive conclusion the sec_501 tax exempt status of org should be revoked since the nonmember income received by the org exceeded of the org’s total gross_receipts for the years under examination further the members were encouraged to inform their family and friends to come and utilize of their facility and they did not have to be accompanied by a member reflecting evidence that the org 1s engaged in a business and is not being operated exclusively for pleasure recreation or social purposes org no longer qualifies for exemption under sec_501 of the internal_revenue_code as your nonmember income has exceeded the nonmember threshold as outlined in public law therefore your exempt status under sec_501 of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations note if you are planning to appeal the proposed revocation please refer to publication which is enclosed appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury form 886-a rev department of the treasury - internal_revenue_service page -6-
